DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means for performing” (first CCA), “means for performing” (second CCA), “means for transmitting” as recited by claim 23, “means for determining”, claim 24, “means for determining”, claims 25 and 27 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that there appears to be corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
Particularly, the specification discusses : 
“For example, a wireless communication device, such as the BSs 105 and/or 500 may utilize one or more components, such as the processor 502, the memory 504, the channel access module 508, the transceiver 510, the modem 512, and the one or more antennas 516, to execute the steps of method 700. Alternatively, a wireless communication device, such as the UEs 115 and/or 600 may utilize one or more components, such as the processor 602, the memory 604, the channel access module 608, the transceiver 610, the modem 612, and the one or more antennas 616, to execute the steps of method 700. The method 700 may employ similar mechanisms as in the schemes 300, 400 discussed above with respect to FIGS. 3 and/or 4. As illustrated, the method 700 includes a number of enumerated steps, but aspects of the method 700 may include additional steps before, after, and in between the enumerated steps. In some aspects, one or more of the enumerated steps may be omitted or performed in a different order” ([0093]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-15, 17,19-23, 25-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beecher (US 2006/0009161).
Regarding claim 1, Beecher teaches a method of wireless communication performed by a first wireless communication device (abstract, FIG. 2), the method comprising: 
performing, during a first time period, a first clear channel assessment (CCA) in a shared radio frequency band based on a first energy detection threshold, wherein performing the first CCA comprises obtaining at least one signal energy measurement (FIG. 2, steps 38, 40, [0046] - the receiving circuitry measures (step 38) the RSSI value on the channel and compares (step 40) the received RSSI value with the threshold value T);
performing, during a second time period subsequent to the first time period, a second CCA in the shared radio frequency band based on a second energy detection threshold, the second energy detection threshold being based on the at least one signal energy measurement (FIG. 2, arrows indicating flow including steps 52, 36, 38 , 40 or arrows indicating flow including steps 40, 42, 44, 48, 46, 38, [0047]-[0049]. Second threshold corresponds to T being reduced, see step 52, or T being increased in step 48); and 
transmitting, to a second wireless communication device in the shared radio frequency band based on the second CCA, a communication signal ([0049] - If in step 40 the RSSI value is less than the threshold value the channel is determined to be clear and the message is transmitted (step 50) by the transmitter to the second radio 20).
Regarding claim 3, Beecher teaches claim 1, further teaches determining a duration of the second time period based on a random back-off (checks (step 44) whether the loop counter has reached a predetermined value N and if not waits (step 46) for a period of time determined in a pseudo-random way – [0047]).
	Regarding claim 4, Beecher teaches claim 1, further teaches determining the second energy detection threshold based on a comparison of the at least one signal energy measurement to a measurement threshold, wherein the measurement threshold is lower than the first energy detection threshold (FIG. 2, [0049] - after step 40, when RSSI < T, in step 52 T is reduced).
Regarding claim 5, Beecher teaches claim 1, further teaches wherein the determining the second energy detection threshold further comprises: assigning a first reference energy detection threshold to the second energy detection threshold in response to the at least one signal energy measurement failing to satisfy the measurement threshold; or assigning a second reference energy detection threshold to the second energy detection threshold in response to the at least one signal energy measurement satisfying the measurement threshold, the second reference energy detection threshold being greater than the first reference energy detection threshold (FIG. 2, [048] - after step 40 when RSSI < T and n >= T, T is incremented in step 48).
Regarding claim 6, Beecher teaches claim 1, further teaches wherein the first reference energy detection threshold is the same as the first energy detection threshold ([0045] – the radio… sets (step 34) the initial threshold value T).
Regarding claim 9, Beecher teaches claim 1, further teaches wherein the first wireless communication device comprises a user equipment ([0034] - … the term "radio" as used in this specification includes any device with a radio transmitter and receiver, including mobile telephone type devices… ).
Regarding claim 10, Beecher teaches an apparatus comprising: a processor (FIG. 1, [0040]) configured to: 
perform, during a first time period, a first clear channel assessment (CCA) in a shared radio frequency band based on a first energy detection threshold, wherein performing the first CCA comprises obtaining at least one signal energy measurement (FIG. 2, steps 38, 40, [0046] - the receiving circuitry measures (step 38) the RSSI value on the channel and compares (step 40) the received RSSI value with the threshold value T); and 
perform, during a second time period subsequent to the first time period, a second CCA in the shared radio frequency band based on a second energy detection threshold, the second energy detection threshold being based on the at least one signal energy measurement (FIG. 2, arrows indicating flow including steps 52, 36, 38 , 40 or arrows indicating flow including steps 40, 42, 44, 48, 46, 38, [0047]-[0049]. Second threshold corresponds to T being reduced, see step 52, or T being increased in step 48); and a 
transceiver configured to: transmit, to a wireless communication device in the shared radio frequency band based on the second CCA, a communication signal ([0049] - If in step 40 the RSSI value is less than the threshold value the channel is determined to be clear and the message is transmitted (step 50) by the transmitter to the second radio 20).
Regarding claim 12, Beecher teaches claim 10, further teaches wherein the processor is further configured to: determine a duration of the second time period based on a random back-off (checks (step 44) whether the loop counter has reached a predetermined value N and if not waits (step 46) for a period of time determined in a pseudo-random way – [0047]).
Regarding claim 13, Beecher teaches claim 10, further teaches wherein the processor is further configured to: determine the second energy detection threshold based on a comparison of the at least one signal energy measurement to a measurement threshold, wherein the measurement threshold is lower than the first energy detection threshold (FIG. 2, [0049] - after step 40, when RSSI < T, in step 52 T is reduced).
Regarding claim 14, Beecher teaches claim 13, further teaches wherein the determining the wherein the processor configured to determine the second energy detection threshold is further configured to: assign a first reference energy detection threshold to the second energy detection threshold in response to the at least one signal energy measurement failing to satisfy the measurement threshold; or assign a second reference energy detection threshold to the second energy detection threshold in response to the at least one signal energy measurement satisfies the measurement threshold, the second reference energy detection threshold being greater than the first reference energy detection threshold (FIG. 2, [048] - after step 40 when RSSI < T and n >= T, T is incremented in step 48).
Regarding claim 15, Beecher teaches claim 13, further teaches wherein the first reference energy detection threshold is the same as the first energy detection threshold ([0045] – the radio… sets (step 34) the initial threshold value T).
Regarding claim 17, Beecher teaches a non-transitory computer-readable medium having program code recorded thereon ([0040]), the program code comprising: 
code for causing a first wireless communication device to perform, during a first time period, a first clear channel assessment (CCA) in a shared radio frequency band based on a first energy detection threshold, wherein performing the first CCA comprises obtaining at least one signal energy measurement (FIG. 2, steps 38, 40, [0046] - the receiving circuitry measures (step 38) the RSSI value on the channel and compares (step 40) the received RSSI value with the threshold value T); 
code for causing the first wireless communication device to perform, during a second time period subsequent to the first time period, a second CCA in the shared radio frequency band based on a second energy detection threshold, the second energy detection threshold being based on the at least one signal energy measurement (FIG. 2, arrows indicating flow including steps 52, 36, 38 , 40 or arrows indicating flow including steps 40, 42, 44, 48, 46, 38, [0047]-[0049]. Second threshold corresponds to T being reduced, see step 52, or T being increased in step 48); and 
code for causing the first wireless communication device to transmit, to a second wireless communication device in the shared radio frequency band based on the second CCA, a communication signal ([0049] - If in step 40 the RSSI value is less than the threshold value the channel is determined to be clear and the message is transmitted (step 50) by the transmitter to the second radio 20).
Regarding claim 19, Beecher teaches claim 17, further teaches wherein the program code further comprises code for causing the first wireless communication device to determine a duration of the second time period based on a random back-off (checks (step 44) whether the loop counter has reached a predetermined value N and if not waits (step 46) for a period of time determined in a pseudo-random way – [0047]).
Regarding claim 20, Beecher teaches claim 17, further teaches wherein the program code further comprises code for causing the first wireless communication device to determine the second energy detection threshold based on a comparison of the at least one signal energy measurement to a measurement threshold, wherein the measurement threshold is lower than the first energy detection threshold (FIG. 2, [0049] - after step 40, when RSSI < T, in step 52 T is reduced).
Regarding claim 21, Beecher teaches claim 20, further teaches wherein the determining the wherein the code for causing the first wireless communication device to determine the second energy detection threshold is further configured to: assign a first reference energy detection threshold to the second energy detection threshold in response to the at least one signal energy measurement failing to satisfy the measurement threshold; or assign a second reference energy detection threshold to the second energy detection threshold in response to the at least one signal energy measurement satisfies the measurement threshold, the second reference energy detection threshold being greater than the first reference energy detection threshold (FIG. 2, [048] - after step 40 when RSSI < T and n >= T, T is incremented in step 48).
Regarding claim 22, Beecher teaches claim 21, wherein the first reference energy detection threshold is the same as the first energy detection threshold ([0045] – the radio… sets (step 34) the initial threshold value T).
Regarding claim 23, Beecher teaches an apparatus (FIG. 1, radio 2) comprising: means (FIG. 1, 2) for performing, during a first time period, a first clear channel assessment (CCA) in a shared radio frequency band based on a first energy detection threshold, wherein performing the first CCA comprises obtaining at least one signal energy measurement (FIG. 2, steps 38, 40, [0046] - the receiving circuitry measures (step 38) the RSSI value on the channel and compares (step 40) the received RSSI value with the threshold value T); 
means for performing, during a second time period subsequent to the first time period, a second CCA in the shared radio frequency band based on a second energy detection threshold, the second energy detection threshold being based on the at least one signal energy measurement (FIG. 2, arrow indicating including steps 52, 36, 38 , 40 or arrow indicating steps 40, 42, 44, 48, 46, 38, [0047]-[0049]. Second threshold corresponds to T being reduced, see step 52, or T being increased in step 48); and 
means for transmitting, to a wireless communication device in the shared radio frequency band based on the second CCA, a communication signal ([0049] - If in step 40 the RSSI value is less than the threshold value the channel is determined to be clear and the message is transmitted (step 50) by the transmitter to the second radio 20).
Regarding claim 25, Beecher teaches claim 23, further teaches further comprising means for determining a duration of the second time period based on a random back-off. (checks (step 44) whether the loop counter has reached a predetermined value N and if not waits (step 46) for a period of time determined in a pseudo-random way – [0047]).
Regarding claim 26, Beecher teaches claim 23, further teaches further comprising means for determining the second energy detection threshold based on a comparison of the at least one signal energy measurement to a measurement threshold, wherein the measurement threshold is lower than the first energy detection threshold. (FIG. 2, [0049] - after step 40, when RSSI < T, in step 52 T is reduced).
Regarding claim 27, Beecher teaches claim 26, further teaches wherein the determining the wherein the means for determining the second energy detection threshold is further configured to: assign a first reference energy detection threshold to the second energy detection threshold in response to the at least one signal energy measurement failing to satisfy the measurement threshold; or assign a second reference energy detection threshold to the second energy detection threshold in response to the at least one signal energy measurement satisfies the measurement threshold, the second reference energy detection threshold being greater than the first reference energy detection threshold (FIG. 2, [048] - after step 40 when RSSI < T and n >= T, T is incremented in step 48).
Regarding claim 28, Beecher teaches claim 28, further teaches wherein the first reference energy detection threshold is the same as the first energy detection threshold ([0045] – the radio… sets (step 34) the initial threshold value T).
Regarding claim 30, Beecher teaches claim 23, further teaches wherein the wireless communication device comprises a user equipment ([0034] - … the term "radio" as used in this specification includes any device with a radio transmitter and receiver, including mobile telephone type devices… ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, 8, 11, 16, 18 , 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Beecher in view of Noh et al. (US 2019/0098658, hereinafter Noh).

Regarding claim 2, Beecher teaches 1 but does not teach determining a duration of the first time period based on a priority class associated with the communication signal.
Noh teaches determining a duration of the first time period based on a priority class associated with the communication signal ([0142] -  channel occupancy time for priority classes are defined).
It would have been obvious before the effective filing date of the claimed invention to provide the feature as taught by Noh in Beecher to provide a robust coexistence mechanism to prevent a device using the LTE technology in the unlicensed band from influencing the conventional unlicensed band device.
Regarding claim 7, Beecher teaches 1 but does not teach wherein the first energy detection threshold is approximately −72 dBm.
Noh teaches wherein the first energy detection threshold is approximately −72 dBm ([0140], table 2).
It would have been obvious before the effective filing date of the claimed invention to provide the feature as taught by Noh in Beecher to provide a robust coexistence mechanism to prevent a device using the LTE technology in the unlicensed band from influencing the conventional unlicensed band device.
Regarding claim 8, Beecher teaches claim 1 and discloses in [0034] “the term "radio" as used in this specification includes any device with a radio transmitter and receiver, including mobile telephone type devices, computers fitted with radio telephony equipment and many other devices, operating on any of a number of radio frequency bands. Beech clearly does not specify  wherein the first wireless communication device comprises a base station but teaches that CCA procedure is open to be performed by any telephone devices including more than mobile telephone devices. One would understand that such device includes a base station. Further Noh teaches CCA procedures performed by  a base station  ([0103]-[0110]).
It would have been obvious before the effective filing date of the claimed invention to provide the feature as taught by Noh in Beecher to provide a robust coexistence mechanism to prevent a device using the LTE technology in the unlicensed band from influencing the conventional unlicensed band device.
Regarding claim 11, Beecher teaches 10 but does not teach wherein the processor is further configured to: determine a duration of the first time period based on a priority class associated with the communication signal.
Noh teaches wherein the processor is further configured to: determine a duration of the first time period based on a priority class associated with the communication signal ([0142] -  channel occupancy time for priority classes are defined).
It would have been obvious before the effective filing date of the claimed invention to provide the feature as taught by Noh in Beecher to provide a robust coexistence mechanism to prevent a device using the LTE technology in the unlicensed band from influencing the conventional unlicensed band device.
Regarding claim 16, Beecher teaches 10 but does not teach wherein the first energy detection threshold is approximately −72 dBm.
Noh teaches wherein the first energy detection threshold is approximately −72 dBm ([0140], table 2).
It would have been obvious before the effective filing date of the claimed invention to provide the feature as taught by Noh in Beecher to provide a robust coexistence mechanism to prevent a device using the LTE technology in the unlicensed band from influencing the conventional unlicensed band device.
Regarding claim 18, Beecher teaches 17 but does not teach wherein the program code further comprises code for causing the first wireless communication device to determine a duration of the first time period based on a priority class associated with the communication signal.
Noh teaches wherein the program code further comprises code for causing the first wireless communication device to determine a duration of the first time period based on a priority class associated with the communication signal ([0142] -  channel occupancy time for priority classes are defined).
It would have been obvious before the effective filing date of the claimed invention to provide the feature as taught by Noh in Beecher to provide a robust coexistence mechanism to prevent a device using the LTE technology in the unlicensed band from influencing the conventional unlicensed band device.
Regarding claim 24, Beecher teaches 23 but does not teach further comprising means for determining a duration of the first time period based on a priority class associated with the communication signal.
Noh teaches further comprising means for determining a duration of the first time period based on a priority class associated with the communication signal ([0142] -  channel occupancy time for priority classes are defined).
It would have been obvious before the effective filing date of the claimed invention to provide the feature as taught by Noh in Beecher to provide a robust coexistence mechanism to prevent a device using the LTE technology in the unlicensed band from influencing the conventional unlicensed band device.
Regarding claim 29, Beecher teaches claim 23 and discloses in  [0034] “the term "radio" as used in this specification includes any device with a radio transmitter and receiver, including mobile telephone type devices, computers fitted with radio telephony equipment and many other devices, operating on any of a number of radio frequency bands. Beech clearly does not specify  wherein the first wireless communication device comprises a base station but teaches that CCA procedure is open to be performed by any telephone devices including more than mobile telephone devices. One would understand that such device includes a base station. Further Noh teaches CCA procedures performed by  a base station  ([0103]-[0110]).
It would have been obvious before the effective filing date of the claimed invention to provide the feature as taught by Noh in Beecher to provide a robust coexistence mechanism to prevent a device using the LTE technology in the unlicensed band from influencing the conventional unlicensed band device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642